IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 55 MM 2016
                                           :
                    Respondent             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
STEWART C. SMITH,                          :
                                           :
                    Petitioner             :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2016, the Application for Leave for

Extraordinary Jurisdiction is DENIED.